Exhibit 10.41
THIRD AMENDMENT TO THE
HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
THIS THIRD AMENDMENT is effective March 3, 2009 (the “Effective Date”) and is
made by Holly Logistic Services, L.L.C., a Delaware limited liability company
(the “Company”).
W I T N E S S E T H:
WHEREAS, the board of directors of the Company (the “Board”) adopted the Holly
Energy Partners, L.P. Long-Term Incentive Plan, effective August 4, 2004 (the
“Plan”);
WHEREAS, Section 7(a) of the Plan provides that the Plan may be amended by the
Compensation Committee of the Board (the “Committee”) without approval of any
unitholder of the Company or approval of any other person, except as required by
the rules of the securities exchange on which the units are traded, or except as
to provide for a change that materially reduces the benefits of a participant;
and
WHEREAS, the Committee has determined that it is desirable to amend the Plan to
provide for the grant of unrestricted unit awards under the Plan.
NOW, THEREFORE, the Plan shall be amended as of the Effective Date as set forth
below:
1. The definition of “Award” in Section 2 of the Plan is hereby deleted in its
entirety and replaced with the following:
“Award” means an Option, Restricted Unit, Phantom Unit, Unit Appreciation Right
or Unit Award granted under the Plan, and shall include any tandem DERs granted
with respect to a Phantom Unit.
2. The following definition shall be added to the end of Section 2 of the Plan:
“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.
3. Section 6(d) of the Plan shall become Section 6(e) and a new Section 6(d)
shall be added to the Plan to read as follows:
(d) Unit Awards. Unit Awards may be granted under the Plan to such Employees,
Consultants and/or Directors and in such amounts as the Committee, in its
discretion, may select.
NOW, THEREFORE, be it further provided that, except as set forth above, the Plan
shall continue to read in its current state.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused the execution of this Third Amendment
by its duly authorized officer, effective as of the Effective Date.

            HOLLY LOGISTIC SERVICES, L.L.C.
      By:           Matthew P. Clifton        Chief Executive Officer     

 

 